EXHIBIT 16.1January 29, 2016U.S. Securities and Exchange CommissionOffice of the Chief Accountant100F Street NortheastWashington, DC 20549-2000 RE: My Cloudz, Inc.File No. 333-203373Dear Sir or Madam:We have read Item 4.01 of Form 8-K/A dated January 29, 2016 of My Cloudz, Inc. ("the Registrant") and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01.Sincerely, /s/ Anton & Chia, LLP
